DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4-6, 8-10, 12-14, 16-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10,939,185. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated in every aspect by the limitations of the patented claims.
The analysis is as follows:
Instant Application
17/175788

US Patent 
10,939,185

Claim 1. A method comprising: receiving, by a computing system, 

media content; 

generating, by the computing system, a fingerprint of received media content; 

determining, by the computing system, that a channel-change operation was performed via a classifier trained to determine that the channel-change operation was performed, wherein the classifier was trained with sample media content to detect an occurrence of the channel- change operation in the media content that is associated with a user changing a channel; 


































responsive to determining that the channel-change operation was performed, transmitting, by the computing system, the fingerprint to a content identification server to identify the received media content; and performing an action based on the identified media content.







Claim 2 (and subsequent matching claims).

Claim 4 (and subsequent matching claims).

Claim 5 (and subsequent matching claims). 

Claim 6 (and subsequent matching claims). 

Claim 8 (and subsequent matching claims). 

Claim 1. A method comprising: receiving, by a media presentation device, 

media content; 

generating, by the media presentation device, a fingerprint of the received media content; 

determining, by the media presentation device, that a channel-change operation was performed, wherein generated fingerprints are not used in determining that the channel-change operation was performed and wherein determining that the channel-change operation was performed comprises using, by the media presentation device, a trained classifier to determine that the channel-change operation was performed, wherein the classifier was trained by providing as input to the classifier: (i) multiple portions of sample media content, and (ii) for each of the multiple portions of sample media content, a respective indication of a position within that portion of sample media content that corresponds with an occurrence of a channel-change operation, and wherein using the trained classifier to determine that the channel-change operation was performed comprises: (i) providing as input to the trained classifier the received media content, and (ii) receiving from the trained classifier as output, an indication of a position of the received media content that corresponds to the occurrence of a channel-change operation, wherein the indication is determined based on the provided input; 

responsive to determining that the channel-change operation was performed, transmitting, by the media presentation device, the generated fingerprint to a content identification server to identify the received media content; and performing an action based on the identified media content, wherein performing the action comprises causing supplemental content to be presented by the media presentation device.

Claim 7


Claim 2


Claim 3


Claim 1


Claim 4




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130007201-A1, US-9147112-B2, US-20140201787-A1, US-20130058522-A1, US-20160094868-A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421